DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 8-10, 12, 14, 17-19, 21, 24-25, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashjaee (US 8,717,233 B2) in view of Wang (CN 107064974 A), where all references are to the English translation, and Capet (CN 108226963 A), where all references are to the English translation.
In regard to claims 1, 10, 19, and 25, Ashjaee discloses:
a mobile device (Fig. 11) comprising: a Global Navigation Satellite System (GNSS) receiver (408, Fig. 11); a memory (1106, Fig. 11); and one or more processing units communicatively connected with the GNSS receiver and the memory (1108, Fig. 11);
obtaining an image, taken by a camera, of one or more obstructions obstructing a view of at least a portion of a sky from a perspective of the mobile device (504, Fig. 5; Fig. 6; Fig. 8; col. 3, lines 52-53); 
obtaining orientation information indicative of the orientation of the camera when the image was taken (506, Fig. 5); 
determining, based on the orientation information, a location of a horizon within the image (col. 4, lines 5-7; col. 5, lines 44-63); 
determining, based on the location of the horizon within the image and a location of the one or more obstructions within the image, one or more obstructed portions of the sky, wherein the one or more obstructed portions of the sky are obstructed by the one or more obstructions (508, Fig. 5); 
determining, based on locations of a plurality of satellite vehicles (SVs) in the sky, from the perspective of the mobile device (510, Fig. 5; Fig. 8); 
determining, based on the locations of the plurality of SVs and the one or more obstructed portions of the sky, one or more obstructed SVs of the plurality of SVs (510, Fig. 5; Fig. 8); 
obtaining satellite information from each SV of the plurality of SVs (col. 7, lines 6-12); and 
making the GNSS position determination of the mobile device, wherein making the GNSS position determination comprises disregarding or de-weighting the respective satellite information obtained from each of the one or more obstructed SVs (512, Fig. 5; col. 7, lines 13-27).
Ashjaee fails to explicitly disclose determining the locations of a plurality of satellite vehicles (SVs) in the sky based on an estimated position of the mobile device; and fails to disclose the obtaining the image is responsive to a triggering even comprising detecting: a Field Of View (FOV) of the camera includes the horizon; a signal quality of one or more signals from the plurality of SVs is below a threshold signal quality; a signal power of one or more signals from the plurality of SVs is below a threshold signal power; or the estimated position of the mobile device is in an area predetermined to have obstructions, or any combination thereof.
Ashjaee further discloses the elevation angles and azimuths of the plurality of satellite vehicles (SVs) in the sky are determined.
Wang teaches disclose determining  locations of a plurality of satellite vehicles (SVs) in the sky based on an estimated position of a mobile device (Fig. 3a-3b; p. 5, final ¶) [where the elevation angles and azimuths of the plurality of satellite vehicles (SVs) in the sky are determined relative to an estimated position of the mobile device].
One of ordinary skill in the art before the effective filing date of the invention would recognize that the elevation angles and azimuths of the plurality of satellite vehicles (SVs) in the sky in Ashjaee must be determined relative to some reference, and would have found it obvious to include the estimated position of Wang as that reference in order to implement the invention of Ashjaee.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the elevation angles and azimuths of the plurality of satellite vehicles (SVs) in the sky are able to be determined because a reference from which they are measured it used.
Capet teaches switching to a different mode in response to detecting an estimated position of a mobile device is in an area predetermined to have obstructions (p. 16, final ¶).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include switching to the mode of selecting satellites based on a triggering event of being in an area predetermined to have obstructions into the combination in order to save battery power by not powering the camera or the image processing when it is not necessary because there are not expected to be any obstructions present.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that power is saved by not performing the imaging and corresponding image processing.
In regard to claims 3, 12, 21, and 27, Ashjaee further discloses determining, from the image, a profile of the one or more obstructions (Fig. 7 from Fig. 6).
In regard to claims 5 and 14, Ashjaee further discloses the orientation information is based on data from one or more orientation sensors of the mobile device (506, Fig. 5).
In regard to claims 8 and 17, Ashjaee further discloses the camera is integrated into the mobile device (110, Fig. 1; 116, Fig. 3; col. 3, lines 34-42), and the mobile device comprises: a mobile phone, or a vehicle (col. 8, lines 11-28) [where the mobile device may be a mobile phone].
	In regard to claims 9, 18, 24, and 30, Wang further teaches determining the estimated position of the mobile device using: a coarse position based on a previously-obtained GNSS position fix, Wi-Fi-based positioning, cellular-based positioning, or dead reckoning, or any combination thereof (Fig. 3a-3b; p. 5, final ¶) [where inertial navigation uses dead reckoning.  See "inertial navigation system" in the Academic Press Dictionary of Science and Technology].

Claims 4, 7, 13, 16, 22-23, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashjaee, Wang, and Capet, as applied to claims 1, 10, 19, and 25, above, and further in view of Carter (US 9,606,238 B2).
In regard to claims 4, 13, 22, and 28, Ashjaee and Wang fail to disclose sending, to a server, information indicative of: the one or more obstructed portions of the sky, and a location of the mobile device based on the GNSS position determination.
Carter teaches sending, to a server, information indicative of: the one or more obstructed portions of the sky, and a location of a mobile device based on the GNSS position determination (col. 5, lines 15-18 and 49-50; col. 22, lines 17-51) [where processing is offloaded from a mobile device to a base station/remote server].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to save battery power in the mobile device.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that battery power in the mobile device is saved.
In regard to claims 7, 16, 23, and 29, Carter further teaches determining one or more obstructed SVs is further based on information indicative of one or more additional obstructed portions of the sky received from a server (col. 22, lines 44-51) [where the satellite acquisition parameters is information indicative of one or more additional obstructed portions of the sky].

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashjaee, Wang, and Capet, as applied to claims 5 and 14, above, and further in view of Maruya (JP 2958020 B2), where all references are to the English translation.
Ashjaee and Wang fails to disclose determining, from the image, the orientation of a street, and wherein obtaining the orientation information further comprises correcting the data from the one or more orientation sensors based on a comparison of the orientation of the street from the image with map data of the street.
Maruya teaches determining, from the image, the orientation of a street, and wherein obtaining the orientation information further comprises correcting the data from the one or more orientation sensors based on a comparison of the orientation of the street from the image with map data of the street (p. 5, ¶1-3) [where an orientation sensor may have an error in its measurement (p. 2, ¶2)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to correct any error in the orientation sensor measurement.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that any error in the orientation sensor measurement is corrected.

The following reference(s) is/are also found relevant:
	Uchida (JP 4328173 B2, where all references are to the English translation), which teaches determining, from the image, the orientation of a street, and wherein obtaining the orientation information further comprises correcting the data from the one or more orientation sensors based on a comparison of the orientation of the street from the image with map data of the street (p. 11, ¶1).
Geelen (CN 101194143 B), which teaches determining, from the image, the orientation of a street, and wherein obtaining the orientation information further comprises correcting the data from the one or more orientation sensors based on a comparison of the orientation of the street from the image with map data of the street (¶114) [where the orientation/navigation direction is superimposed on the image].
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.

Response to Arguments
Applicant’s arguments on p. 10, with respect to the 35 USC 112 rejection(s), have been fully considered and are persuasive.  The rejection(s) have been withdrawn.
Applicant’s arguments on p. 10-14, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues "It is clear that Capet does not teach or suggest anything regarding 'obtaining an image, taken by a camera, of one or more obstructions obstructing a view of at least a portion of a sky from a perspective of the mobile device'.".  However, it is noted that Ashjaee is cited as teaching this feature.
Applicant argues "Capet does not teach or suggest ' ... wherein obtaining the image is responsive to detecting: wherein obtaining the image is responsive to detecting: a Field Of View (FOV) of the camera includes the horizon; a signal quality of one or more signals from the plurality of SVs is below a threshold signal quality; a signal power of one or more signals from the plurality of SV s is below a threshold signal power; or an estimated position of the mobile device is in an area predetermined to have obstructions, or any combination thereof ... '".  However, Ashjaee teaches obtaining the image.  Ashjaee fails to teach something initiating obtaining the image.  Capet teaches normal GNSS positioning when there is no urban canyon and switching to a different mode when there is an urban canyon.  Thus, one of ordinary skill in the art before the effective filing date of the invention would have recognized that the compensating for obstructions of Ashjaee could be dispensed with until needed, e.g., to save battery power.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is noted that the claim could also be rejected as Capet in view of Ashjaee and Wang, where Capet teaches a normal GNSS mode and an urban canyon mode, where replacing the particular examples of urban canyon mode in Capet with the determining obstructions using a camera of Ashjaee is a simple substitution of one known, equivalent element for another to perform the same function and obtain predictable results, i.e., of positioning methods known to determine the position of an object in an urban canyon/where obstructions are likely to be present.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648




/BERNARR E GREGORY/Primary Examiner, Art Unit 3648